Exhibit 10.1

 

EXECUTION VERSION

 



GUARDION HEALTH SCIENCES, INC.

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of November 3, 2017
(the “Effective Date”), is entered into by and between Guardion Health Sciences,
Inc., a Delaware corporation (“SELLER”), and each individual or entity named on
the Schedule of Buyers attached hereto (each, a “PURCHASER” and all of such
individuals or entities, the “PURCHASERS”).

 

W I T N E S S E T H

 

A. WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the SELLER desires to
issue and sell to PURCHASER, and PURCHASER desires to purchase from SELLER,
securities of SELLER as more fully described in this Agreement (the
“Placement”).

 

B. WHEREAS, SELLER is selling shares of its Common Stock, $0.001 par value (the
“Shares”), and SELLER desires to issue and PURCHASER desires to purchase the
Shares on the terms and conditions hereinafter set forth.

 

A G R E E M E N T

 

NOW THEREFORE, in consideration of the recitals (each of which is incorporated
herein by this reference), covenants, conditions, and promises contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE 1
SALE AND PURCHASE OF THE SHARES

 

1.1              Sale of the Shares. Subject to the terms and conditions of this
Agreement, each PURCHASER agrees, severally and not jointly, to subscribe for
and purchase, and upon acceptance by SELLER of each such subscription, it agrees
to sell and issue to each PURCHASER, the number of Shares set forth on the
signature page to this Agreement. The Shares purchased shall be sold at a cash
purchase price of $1.15 per Share (the “Purchase Price”).

 

1.2              Subscription Acceptance. The Purchase Price will be paid into
the accounts of SELLER, not into an escrow or other segregated account, at the
time of PURCHASER’s subscription and payment for the Shares issued and sold by
SELLER pursuant to this Agreement. The funds paid by the PURCHASERS to SELLER
pursuant to the terms of this Agreement will be subject to the creditors of
SELLER upon payment by PURCHASER to SELLER. The purchase, sale and issuance of
the Shares pursuant to this Agreement shall take place at the offices of
Sheppard, Mullin, Richter & Hampton LLP, 333 South Hope Street, Forty-Third
Floor, Los Angeles, California 90071, or such other location as the parties
shall mutually agree, no later than the second business day following the
satisfaction or waiver of the conditions provided in Articles 5 and 6 of this
Agreement.

 



-1-

 

 

1.3              Form of Payment; Delivery. Substantially concurrently with the
delivery of an executed copy of this Agreement to SELLER, the PURCHASER shall
deliver to SELLER, for deposit in an account designated by SELLER, the
PURCHASER’s Purchase Price against delivery of the Shares being issued and sold.

 

ARTICLE 2
REPRESENTATIONS AND COVENANTS OF SELLER

 

The SELLER hereby represents and warrants that:

 

2.1              It shall transfer title, in and to the Shares, to the PURCHASER
free and clear of all liens, security interests, pledges, encumbrances, charges,
restrictions, demands and claims, of any kind and nature whatsoever, whether
direct or indirect or contingent, except as set forth in Section 2.2 herein.

 

2.2              The certificate that SELLER shall deliver to the PURCHASER
reflecting the Shares being issued to PURCHASER hereunder shall have the
following or such other appropriate legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

 

2.3              Due Incorporation. SELLER is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware
and has the requisite corporate power to own its properties and to carry on its
business as currently being conducted. SELLER’s Bylaws, as amended and
Certificate of Incorporation, as amended (the “Company Governing Documents”) are
available at the SEC’s website, www.sec.gov. SELLER, as of the date hereof, has
one subsidiary, VectorVision Ocular Health, Inc, a Delaware corporation. SELLER
is duly qualified as a foreign corporation to do business and is in good
standing in each jurisdiction where the nature of the business conducted or
property owned by it makes such qualification necessary, unless the failure to
be so qualified or in good standing, as the case may be, would not have or would
not reasonably be expected to result in, (i) a material adverse effect on the
legality, validity or enforceability of this Agreement or any other document in
connection with the Placement, (ii) a material adverse effect on the results of
operations, assets, business, prospects or financial condition of SELLER, or
(iii) a material adverse effect on SELLER’s ability to perform in any material
respect on a timely basis its obligations under this Agreement (any of (i), (ii)
or (iii), constituting a “Material Adverse Effect”).

 



-2-

 

 

2.4              Capitalization; Ownership of Shares. The authorized capital
stock of SELLER consists of 90,000,000 shares of common stock, par value $0.001
per share (the “Common Stock”), and 10,000,000 shares of preferred stock, par
value $0.001 per share (the “Preferred Stock”). As of October 31, 2017, there
are 40,217,090 shares of Common Stock issued and/or issuable on a fully diluted
basis, as follows: 29,001,486 shares of Common Stock are issued and outstanding,
all of which are duly authorized, validly issued, fully paid and nonassessable
and were not issued in violation of any preemptive rights, (ii) 4,233,666 shares
of Common Stock issuable upon exercise of outstanding warrants and stock
options; (iii) 2,841,930 shares of Common Stock issuable upon conversion of the
Series A Convertible Preferred Stock and (iv) 4,140,008 shares of Common Stock
issuable upon conversion of the Series B Convertible Preferred Stock
(collectively the “Securities”). As of October 31, 2017, there are 4,810,154
shares of Preferred Stock issued and outstanding, consisting of 1,705,154 shares
of Series A Convertible Preferred Stock and 3,105,000 shares of Series B
Convertible Preferred Stock. Except for the transactions contemplated hereby and
as described herein or in the SELLER’S SEC FILINGS (as defined below), there are
no outstanding options, warrants, convertible securities or other rights,
agreements, arrangements or commitments relating to the Common Stock or
obligating SELLER to issue or sell any shares of Common Stock, or any other
interest in, SELLER. All outstanding shares of capital stock of SELLER were
issued, sold and delivered in material compliance with all applicable federal
and state securities laws. No person has any right of first refusal, preemptive
right, right of participation, or any similar right to participate in the
transactions contemplated by this Agreement or otherwise. The issue and sale of
the Shares will not obligate SELLER to issue shares of Common Stock or other
securities to any person (other than the PURCHASERS) and will not result in a
right of any holder of SELLER securities to adjust the exercise, conversion,
exchange or reset price under such securities.

 

2.5              Authority; Enforceability. This Agreement and the Securities
have been duly authorized, executed and delivered by SELLER and are valid and
binding agreements enforceable in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
generally and to general principles of equity, and SELLER has full corporate
power and authority necessary to enter into this Agreement and to perform its
obligations hereunder. All corporate action on the part of SELLER by its
officers, directors and stockholders necessary for the authorization, execution
and delivery of, and the performance by SELLER of its obligations under this
Agreement has been taken.

 

2.6              Consents. No material consent, approval, authorization or order
of any court, governmental agency or body or arbitrator having jurisdiction over
SELLER is required for execution of this Agreement and the performance of
SELLER’s obligations hereunder.

 

2.7              No Violation or Conflict. Assuming the representations and
warranties of PURCHASER herein are true and correct, neither the execution and
delivery of this Agreement nor the issuance and sale of the Shares nor the
performance of SELLER’s obligations under this Agreement will:

 

(i)               violate, conflict with, result in a material breach of, or
constitute a material default (or an event which with the giving of notice or
the lapse of time or both would be reasonably likely to constitute a material
default) or give to others any rights of termination, amendment, acceleration or
cancellation under (A) the Company Governing Documents of SELLER, (B) any
material decree, judgment, order, law, treaty, rule, regulation or determination
applicable to SELLER of any court, governmental agency or body, or arbitrator
having jurisdiction over SELLER or any of its affiliates (including federal and
state securities laws and regulations) or over the properties or assets of
SELLER or any of its affiliates, (C) the terms of any bond, debenture, note or
any other evidence of indebtedness, or any agreement, stock option or other
similar plan, indenture, lease, mortgage, deed of trust or other instrument to
which SELLER or any of its affiliates is a party, by which SELLER or any of its
affiliates is bound or affected, or to which any of the properties or assets of
SELLER or any of its affiliates is subject, or (D) the terms of any “lock-up” or
similar provision of any underwriting or similar agreement to which SELLER, or
any of its affiliates is a party except, in the case of clauses (A), (B), (C) or
(D) above, the violation, conflict, breach, or default of which would not have a
Material Adverse Effect; or

 



-3-

 

 

(ii)               result in the creation or imposition of any material lien,
charge or encumbrance upon the securities or any of the assets of SELLER or any
of its affiliates.

 

2.8              The Shares. The Shares upon issuance:

 

(i)               are, or will be, free and clear of any material security
interests, liens, claims or other encumbrances, subject to restrictions upon
transfer under the Securities Act and any applicable state securities laws;

 

(ii)               have been, or will be, duly and validly authorized and on the
date of issuance will be duly and validly issued, fully paid and nonassessable;

 

(iii)               will not have been issued or sold in violation of any
preemptive or other similar rights of the holders of any securities of SELLER;
and

 

(iv)               will not subject the holders thereof to personal liability by
reason of being such holders.

 

2.9              Litigation. Except as described in SELLER’S SEC FILINGS, there
is no pending or, to the knowledge of SELLER, threatened material action, suit,
proceeding, inquiry, notice of violation, or investigation before any court,
governmental or administrative agency or regulatory body (federal, state,
county, local or foreign), or arbitrator having jurisdiction over SELLER, or any
of its affiliates that would challenge the legality, validity or enforceability
of this Agreement, or otherwise affect the execution by SELLER or the
performance by SELLER of its obligations under this Agreement. Except as
disclosed herein or in the documents filed by SELLER with the Securities and
Exchange Commission (“SEC”) (“SELLER’S SEC FILINGS”), there is no pending or, to
the knowledge of SELLER, threatened action, suit, proceeding or investigation
before any court, governmental agency or body, or arbitrator having jurisdiction
over SELLER, or any of its affiliates which litigation if adversely determined
would have a Material Adverse Effect.

 

2.10          Defaults; Permits. SELLER is (i) not in material default under or
in violation of any other material agreement or instrument to which it is a
party or by which it or any of its properties are bound or affected, which
default or violation would have a Material Adverse Effect, (ii) not in default
with respect to any order of any court, arbitrator or governmental body or
subject to or party to any order of any court or governmental authority arising
out of any action, suit or proceeding under any statute or other law respecting
antitrust, monopoly, restraint of trade, unfair competition or similar matters,
or (iii) to its knowledge, not in violation of any statute, rule or regulation
of any governmental authority which violation would have a Material Adverse
Effect. SELLER possesses all material certificates, authorizations and permits
issued by the appropriate federal, state or foreign regulatory authorities
necessary to conduct its business other than where the failure to possess such
certificates, authorizations or permits, individually or in the aggregate, has
not had and would not reasonably be expected to have a Material Adverse Effect.
SELLER has not received any notice or otherwise become aware of any proceedings,
inquiries or investigations relating to the revocation or modification of any
such certificate, authorization or permit.

 



-4-

 

 

2.11          No General Solicitation. Neither SELLER nor any of its affiliates
will take any action or steps that would cause the offer of the Shares to be
integrated with other offerings if such integration would eliminate the
securities law exemption relied on hereunder. Neither SELLER nor any of its
affiliates, nor to SELLER’s knowledge, any person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with the offer or sale of the Shares.

 

2.12          Disclosure. None of the representations and warranties of in this
Agreement contains, or on the closing date of this Placement (the “Closing” or
“Closing Date”) will contain any untrue statement of a material fact or omits,
or on the Closing will omit, to state any material fact required to be stated
herein or therein in order for the statements herein or therein, in light of the
circumstances under which they were made, not to be misleading.

 

2.13          No Undisclosed Liabilities. SELLER has no liabilities or
obligations which are material, individually or in the aggregate, which are not
disclosed herein or in SELLER’S SEC FILINGS, other than those incurred in the
ordinary course of SELLER’s businesses since inception.

 

2.14          Intellectual Property. SELLER owns, free and clear of claims or
rights of any other person, with full right to use, sell, license, sublicense,
dispose of, and bring actions for infringement of, or has acquired licenses or
other rights to use, all intellectual property necessary for the conduct of its
business as presently conducted, other than with respect to “off-the-shelf”
software which is generally commercially available and open source software
which may be subject to one or more “general public” licenses. The business of
SELLER as presently conducted does not, to SELLER’s knowledge, infringe or
conflict with any patent, trademark, copyright, or trade secret rights of any
third parties or any other intellectual property of any third parties. SELLER
has not received written notice from any third party asserting that any
intellectual property owned or licensed by SELLER, or which SELLER otherwise has
the right to use, is invalid or unenforceable by SELLER and, to SELLER’s
knowledge, there is no valid basis for any such claim (whether or not pending or
threatened). No claim is pending or, to SELLER’s knowledge, threatened against
SELLER nor has SELLER received any written notice or other written claim from
any person asserting that any of SELLER’s present or contemplated activities
infringe or may infringe in any material respect any intellectual property of
such person, and SELLER is not aware of any infringement by any other Person of
any material rights of SELLER under any intellectual property rights. SELLER has
taken all steps required in accordance with commercially reasonable business
practice to establish and preserve its respective ownership in its intellectual
property and to keep confidential all material technical information developed
by or belonging to SELLER which has not been patented or copyrighted.

 

2.15          Investment Company Status. SELLER is not, and immediately after
receipt of payment for the Shares will not be, an “investment company” or an
entity “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended (the “Investment Company Act”).

 



-5-

 

 

2.16          Taxes. SELLER (i) has prepared in good faith and duly and timely
filed all tax returns required to be filed by it or is on a current extension
and such returns are complete and accurate in all material respects and (ii) has
paid all taxes required to have been paid by it, except for taxes which it
reasonably disputes in good faith or the failure of which to pay has not had or
would not reasonably be expected to have a Material Adverse Effect. SELLER has
no liability with respect to accrued taxes in excess of the amounts that are
described as accrued in the most recent financial statements included in
SELLER’S SEC FILINGS.

 

2.17          Transactions with Related Persons. Except as described in the
SELLER’S SEC FILINGS, no officer, director, employee or affiliate of SELLER is
or has taken any steps to become a party to any transaction with SELLER (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of SELLER, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

 

2.18          Reissuance of Securities. SELLER agrees to reissue certificates
representing the Shares without the legends set forth above, (a) at such time as
the holder thereof is permitted to dispose of the Common Stock without volume or
manner of sale restrictions pursuant to Rule 144 in the opinion of counsel
reasonably satisfactory to SELLER, or (b) upon resale subject to an effective
registration statement concerning the resale of the Shares is registered under
the Securities Act. SELLER agrees to cooperate with PURCHASER in connection with
all resales pursuant to Rule 144 and to provide legal opinions, at SELLER’s
expense, necessary to allow such resales provided SELLER and its counsel receive
reasonably requested written representations from PURCHASER and its selling
broker, if any.

 

2.19          Registration Rights.

 

(i)               Subject to Section 2.19(ii), within 30 days from the Closing,
SELLER shall file with the SEC a registration statement on Form S-1 (the
“Registration Statement”), registering for resale on a continuous or delayed
basis in accordance with Securities Act Rule 415(a)(i) the Shares issued to the
PURCHASERS, and SELLER shall use its commercially reasonable efforts to cause
the Registration Statement to become effective as promptly as practicable
following the date the Registration Statement is filed with the SEC and which
shall remain effective (or shall be replaced by another registration statement
that is and remains effective in accordance with Section 2.19(iii)) through and
until at least the earlier of (i) the three (3)-year anniversary of the Closing
Date, (ii) the date on which all of the Shares covered by the Registration
Statement have been sold or (iii) such time as the Shares may be available for
resale by the PURCHASERS pursuant to Rule 144 (as defined below) (the date of
the earliest to occur of the events in clause (i), (ii) or (iii) is referred to
herein as the “Termination Date”). Notwithstanding anything herein to the
contrary, on and after the Termination Date, SELLER may file a post-effective
amendment to the Registration Statement (or any replacement thereof) in order to
remove any remaining Shares therefrom (or replacement thereof) or otherwise take
any action required in order to terminate such Registration Statement (or
replacement thereof), and will provide concurrent written notice to PURCHASER.
Each of the parties hereto shall bear all of their own expenses incurred in
connection with the filing of the Registration Statement and the resale of
Shares (pursuant to the Registration Statement or otherwise).

 



-6-

 

 

(ii)               Notwithstanding anything to the contrary herein, as a
condition to the filing of the Registration Statement, each PURCHASER shall
provide to SELLER on a timely basis a completed security holder questionnaire, a
form of which is attached hereto as Exhibit A, with responses subject to
SELLER’s reasonable approval, and such other information that SELLER requires,
including any information requested or in response to any communication with the
SEC, from the PURCHASERS in connection with the Registration Statement.

 

(iii)               Following the filing of the Registration Statement, SELLER
shall use its commercially reasonable efforts to prepare and file with the SEC
such amendments and supplements to the Registration Statement as may be
necessary to keep the Registration Statement effective during the relevant time
period through the Termination Date and to comply with the provisions of the
Securities Act with respect to the disposition of all Shares covered by such
Registration Statement. SELLER’s obligations under this Section 2.19 shall not
apply with respect to any Shares which may be sold pursuant to Rule 144;
provided, however, that SELLER shall reasonably cooperate, and cause its
transfer agent to reasonably cooperate, with the PURCHASER in any sale of such
Shares pursuant to Rule 144.

 

(iv)               Notwithstanding anything to the contrary herein, for a total
of not more than one hundred and twenty (120) days in any twelve (12)-month
period, SELLER may suspend the use of the Registration Statement in the event
that SELLER determines in good faith that such suspension is necessary or
reasonably prudent to (i) delay disclosure of material non-public information
concerning SELLER, the disclosure of which at that time is not, in the opinion
of the Board of Directors of SELLER, in the best interests of SELLER, or (ii)
amend or supplement the affected Registration Statement so that the Registration
Statement shall not include any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, not misleading (a “Permitted Delay”); provided, that SELLER
shall notify the PURCHASER as promptly as reasonably practicable prior to the
commencement of any Permitted Delay to the extent permitted under applicable
law. If SELLER suspends any Registration Statement and requires the PURCHASER to
cease sales of the Shares pursuant to the Registration Statement, SELLER shall,
as promptly as reasonably practicable following the termination of the
circumstance which entitled SELLER to do so, take such actions as may be
reasonably necessary to file or reinstate the effectiveness of such Registration
Statement and give written notice to the PURCHASER authorizing the PURCHASER to
resume sales pursuant to such Registration Statement.

 



-7-

 

 

ARTICLE 3
REPRESENTATIONS AND COVENANTS OF PURCHASER

 

3.1              Each PURCHASER hereby represents and warrants that:

 

(a)               PURCHASER has been given access to SELLER’S SEC FILINGS.
PURCHASER and its representatives have had the opportunity to meet with or talk
with representatives of SELLER and have had the opportunity to ask questions of,
and receive answers from, representatives of SELLER concerning SELLER, and the
terms and conditions of the Placement, as well as to obtain any information
reasonably requested by PURCHASER. PURCHASER believes that any questions raised
by PURCHASER or its representatives have been answered to the satisfaction of
PURCHASER and its representatives. PURCHASER’s decision to purchase the Shares
is based, in part, on the answers to such questions as PURCHASER and its
representatives have raised concerning the Placement, and is based in part on
its own evaluation of the risks and merits of the purchase and SELLER’s proposed
business activities.

 

3.2              PURCHASER has been advised that the Shares have not been
registered under the Securities Act, or qualified under the securities law of
any state, on the ground, among others, that no distribution or public offering
of the Shares is to be effected and the Shares will be issued by SELLER in
connection with a transaction that does not involve any public offering within
the meaning of Section 4(a)(2) of the Securities Act and/or Rule 506 of
Regulation D or other appropriate rule or regulation as promulgated by the SEC
under the Securities Act, and under any applicable state blue sky authority.
PURCHASER understands that SELLER is relying in part on PURCHASER’s
representations as set forth herein for purposes of claiming such exemptions and
that the basis for such exemptions may not be present if, notwithstanding
PURCHASER’s representations, PURCHASER has in mind merely acquiring Shares for
resale on the occurrence or nonoccurrence of some predetermined event. PURCHASER
has no such intention.

 

3.3              PURCHASER acknowledges that until such time as the Registration
Statement described in Section 2.19 is deemed effective by the SEC, the Shares
will be “restricted securities” (as such term is defined in Rule 144 promulgated
under the Securities Act (“Rule 144”)), and that the Shares will include
appropriate restrictive legends restricting the transfer of such Shares.
PURCHASER also acknowledges that (a) any resales of the Shares in compliance
with Rule 144 requires a complicated legal and factual analysis and (b) it has
both the means and a full and fair opportunity to obtain United States
securities counsel prior to any resale of the Shares in compliance with Rule
144.

 

3.4              The PURCHASER has the full right, power and authority to enter
into this Agreement and to carry out and consummate the transaction contemplated
herein. This Agreement constitutes the legal, valid and binding obligation of
PURCHASER.

 

3.5              The PURCHASER has carefully reviewed the SELLER SEC FILINGS, in
particular the sections of the SELLER SEC FILINGS entitled “Risk Factors”.

 

3.6              The office or offices of PURCHASER identified on the signature
pages hereto as the address of PURCHASER is the location of its principal place
of business and such entity is duly organized in its state of formation.

 



-8-

 

 

3.7              With respect to PURCHASER, no person or entity will have, as a
result of the transactions contemplated by this Agreement, any valid right,
interest or claim against or upon SELLER or PURCHASER for any commission, fee or
other compensation pursuant to any agreement, arrangement or understanding
entered into by or on behalf of PURCHASER.

 

3.8              PURCHASER (i) has had no position, office or other material
relationship within the past three years with SELLER or persons or entities
known to it to be affiliates of SELLER, and (ii) if PURCHASER is a member of the
Financial Industry Regulatory Authority (“FINRA”) or an associated person of a
member of FINRA, PURCHASER, together with its affiliates and any other
associated persons of such member of FINRA, does not, and at the time of the
acceptance by SELLER of PURCHASER’s subscription for Shares pursuant to this
Agreement will not, directly or indirectly have a beneficial interest (as
determined under FINRA Rule 5130(i)(1)) of more than 50% of the outstanding
voting securities of SELLER.

 

3.9              The PURCHASER acknowledges that investment in the Shares
involves substantial risks and is suitable only for persons of adequate
financial means who can bear the economic risk of an investment in the Shares
for an indefinite period of time and who can afford to suffer a complete loss on
their investment in the Shares. PURCHASER further represents that he, she or it:

 

(1)               has adequate means of providing for its current needs and
possible personal contingencies, has no need for liquidity in its investment in
the Shares, is able to bear the substantial economic risks of an investment in
the Shares for an indefinite period, and can afford to suffer a complete loss of
its investment;

 

(2)               does not have an overall commitment to investments which are
not readily marketable that is disproportionate to its net worth, and that its
investment in the Shares will not cause such overall commitment to become
excessive;

 

(3)               is acquiring the Shares for its own account, for investment
purposes only and not with a view toward resale, assignment or distribution
thereof, and no other person has a direct or indirect, beneficial interest, in
whole or in part, in such Shares;

 

(4)               has such knowledge and experience in financial, tax and
business matters that he or she is capable of evaluating the merits and risks of
an investment in the Shares;

 

(5)               has been given the opportunity to ask questions of and to
receive answers from persons acting on the SELLER’S behalf concerning the terms
and conditions of this transaction and also has been given the opportunity to
obtain any additional information which the SELLER possesses or can acquire
without unreasonable effort or expense. As a result, PURCHASER has available
sufficient information concerning the affairs of the SELLER and has been able to
evaluate the merits and risks of the investment in the Shares; and

 

(6)               PURCHASER has been advised by its own legal counsel, or has
had the opportunity to engage its own legal counsel, with respect to this
Agreement and understands and agrees that (i) it has carefully read and fully
understands all of the terms of this Agreement; and (ii) it is under no
disability or impairment that affects its decision to sign this Agreement and
knowingly and voluntarily intends to be legally bound by this Agreement.

 



-9-

 

 

3.10          PURCHASER understands and acknowledges that ownership of Common
Stock in certain amounts may subject PURCHASER to reporting and other
informational requirements imposed by Section 13 and Section 16 of the
Securities Exchange Act of 1934, as amended (the "Exchange Act"). In addition,
without limiting the generality of the foregoing, Section 16(b) of the Exchange
Act imposes liability on company "insiders" for realizing short-swing profits
relating to SELLER’s securities. PURCHASER is responsible for any and all filing
requirements under Section 13 and Section 16 of the Exchange Act. SELLER cannot
advise PURCHASER regarding, nor is SELLER responsible for, any PURCHASER filing
requirements under Section 13 and Section 16 of the Exchange Act. PURCHASER is
urged to seek the advice of counsel with respect to the application of Section
13 and Section 16 of the Exchange Act to PURCHASER’s particular situation, as
well as any other consequences arising under U.S. federal or state securities
laws or under the laws of any foreign jurisdiction.

 

3.11          If PURCHASER is not a United States person (as defined by
Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended), then: (a)
PURCHASER hereby represents that it has satisfied itself as to the full
observance of the laws of its jurisdiction in connection with any invitation to
subscribe for the Shares or any use of this Agreement, including (i) the legal
requirements within its jurisdiction for the purchase of the Shares, (ii) any
foreign exchange restrictions applicable to such purchase, (iii) any
governmental or other consents that may need to be obtained, and (iv) the income
tax and other tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale, or transfer of the Shares, (b) PURCHASER’s
subscription and payment for and continued beneficial ownership of the Shares
will not violate any applicable securities or other laws of the PURCHASER’s
jurisdiction and (c) PURCHASER further represents that the representations and
warranties set forth on Exhibit B hereto are true and correct.

 

ARTICLE 4
OTHER AGREEMENTS OF THE PARTIES

 

4.1              Form D; Blue Sky Filings. SELLER shall timely file a Form D
with respect to the Shares as required under Regulation D of the Securities Act.
SELLER shall take such action as SELLER shall reasonably determine is necessary
in order to obtain an exemption for sale to the PURCHASER at the Closing under
applicable securities or “Blue Sky” laws of the states of the United States.

 

4.2              Capital Changes. Until the one year anniversary of the Closing
Date, or earlier in the event that PURCHASER (including its affiliates) holds
less than three percent (3%) of the issued and outstanding Securities of SELLER
the SELLER shall not undertake a reverse stock split or equivalent
reclassification of SELLER’s Common Stock without the prior written consent of
PURCHASER’s holding a majority of the Shares issued pursuant to this Agreement
which are then outstanding.

 

4.3              Use of Proceeds. SELLER shall use the proceeds from the sale of
the Shares hereunder for general working capital purposes, including, without
limitation, on product development and commercialization, development of
intellectual property, purchases of inventory, sales and marketing, and other
operating expenses. SELLER shall not use such proceeds: (a) for dividends or
distributions on any Securities, (b) to repurchase any Securities, or (c) for
the redemption of any Securities.

 



-10-

 

 

4.4              Preemptive Rights.

 

(1)        Each PURCHASER will have the preemptive rights set forth in this
Section 4.4 with respect to any issuance of any Common Stock or any security or
instrument convertible into, exercisable or exchangeable for capital stock of
SELLER (“Equity-Linked Securities”) that are issued after the date hereof in a
private placement transaction exempt from registration under the Securities Act
(any such issuance, other than those described in clauses (i) through (iv)
below, a "Preemptive Rights Issuance"), except for (i) issuances solely to
officers, employees, directors and consultants, (ii) issuances of shares of
Common Stock as consideration in any merger or acquisition, (iii) issuances of
shares of Common Stock upon conversion of any of the Company's currently
outstanding securities (provided that any such issuances are made in accordance
with the terms, conditions and limitations of the documents governing such
securities as they existed as of the date hereof) or (iv) issuances of any
Common Stock or Equity-Linked Securities (A) pursuant to a strategic alliance,
research agreement or funding arrangement, or joint venture, (B) in connection
with any equipment loan or leasing arrangement or debt financing from an
equipment lessor, bank or other financial or lending institution, (C)  in
connection with sponsored research, collaboration, technology license,
development, OEM, marketing or other similar agreements or strategic
partnerships, in each case, provided that such issuance is approved by SELLER’s
Board of Directors. The preemptive rights in this Section 4.4 shall terminate at
the earlier of (i) 18 months from the Closing, (ii) such time as PURCHASER holds
less than five percent (5%) of the issued and outstanding Securities of SELLER,
or (iii) such time as the Common Stock of SELLER shall become listed or approved
for listing on a National Securities Exchange. “National Securities Exchange”
means the following markets or exchanges on which the Common Stock may be listed
or quoted for trading on the date in question: the NYSE American, LLC, the
Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select
Market, the New York Stock Exchange.

 

(2) If SELLER at any time, or from time to time, effects a Preemptive Rights
Issuance, SELLER shall give prompt written notice to PURCHASER (but in no event
later than ten (10) days prior to such issuance), which notice shall set forth
the number and type of the securities to be issued, the issuance date, the
offerees or transferees, the price per security, and all of the other terms and
conditions of such issuance, which shall be deemed updated by delivery of the
final documentation for such issuance to PURCHASER. PURCHASER may, by written
notice to the Company (a "Preemptive Rights Notice") delivered at any time
thereafter but no later than twenty (20) days after the consummation of such
Preemptive Rights Issuance, elect to purchase (or designate an affiliate to
purchase) a number of securities specified in such Preemptive Rights Notice
(which number may be any number up to but not exceeding the Preemptive Rights
Cap Amount (as defined below) applicable to such Preemptive Rights Issuance), on
the same terms and conditions as such Preemptive Rights Issuance (it being
understood and agreed that (i) the price per security that PURCHASER shall pay
shall be the same as the price per security set forth in the Preemptive Rights
Notice, and (ii) PURCHASER shall not be required to comply with any terms,
conditions, obligations or restrictions (including, without limitation, any
non-compete, standstill or other limitations but excluding any remaining period
of a transfer or lock-up restriction applicable at such time to other purchasers
in such Preemptive Rights Issuance) not necessary for the effectuation of the
sale or issuance of such securities. If PURCHASER exercises its preemptive
rights hereunder with respect to such Preemptive Rights Issuance, SELLER shall
issue to PURCHASER the number of securities specified in such Preemptive Rights
Notice promptly thereafter (and provided that, if PURCHASER shall have so
notified SELLER at least three (3) Business Days prior to the issuance date set
forth in SELLER’s notice, at PURCHASER’s election such purchase and sale shall
occur on the same date as, and immediately following, the Preemptive Right
Issuance). For the avoidance of doubt, in the event that the issuance of Common
Stock or Equity-Linked Securities in a Preemptive Rights Issuance involves the
purchase of a package of securities that includes Common Stock or Equity-Linked
Securities and other securities in the same Preemptive Rights Issuance, the
Investor shall have the right to acquire its pro rata portion of such other
securities, together with its pro rata portion of such Common Stock or
Equity-Linked Securities, in the same manner described above (as to amount,
price and other terms), or solely acquire the Common Stock or Equity-Linked
Securities. "Preemptive Rights Cap Amount" means, with respect to a Preemptive
Rights Issuance, a number of securities which, if divided by the sum of (i) such
number of securities plus (ii) the number of securities issued in such
Preemptive Rights Issuance, would represent a percentage that is equal to
PURCHASER’s ownership percentage of Securities of SELLER (as of immediately
prior to the Preemptive Rights Issuance).

 



-11-

 

 

(3)        The election by PURCHASER not to exercise its preemptive rights
hereunder in any one instance shall not affect its right as to any future
Preemptive Rights Issuances.

 

4.5       In addition to the rights PURCHASER is entitled to pursuant to Section
4.4, in the event that SELLER seeks to raise equity financing, SELLER shall
provide notice of such to each PURCHASER.

 

ARTICLE 5
CONDITIONS PRECEDENT TO SELLER’S OBLIGATIONS TO SELL

 

The obligation of SELLER hereunder to issue and sell the Shares to the
PURCHASERS is subject to the satisfaction, at or before the acceptance of the
subscriptions by SELLER from PURCHASERS, of each of the following conditions,
provided that these conditions are for SELLER’s sole benefit and may be waived
by SELLER at any time in its sole discretion:

 

5.1              Each PURCHASER acquiring Shares shall have executed this
Agreement and delivered it to SELLER.

 

5.2              Each PURCHASER acquiring Shares shall have paid the PURCHASER’s
Purchase Price to SELLER.

 

5.3              The representations and warranties of the PURCHASERS acquiring
Shares shall be true and correct in all material respects as of the date when
made and as of the acceptance by SELLER of PURCHASERS’ subscriptions as though
made at that time (except for representations and warranties that speak as of a
specific date, which shall be true and correct as of such specific date), and
PURCHASERS shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by such PURCHASER at or prior to the
acceptance of the PURCHASERS’ subscription for Shares by SELLER.

 

5.4              SELLER shall have obtained all governmental, regulatory or
third party consents and approvals necessary for the sale of the Shares.

 

5.5              No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by this Agreement.

 

5.6              Since the date of execution of this Agreement, no event or
series of events shall have occurred that resulted, or could reasonably be
expected to result, in a Material Adverse Effect.

 



-12-

 

 

ARTICLE 6
CONDITIONS PRECEDENT TO PURCHASER’S OBLIGATIONS TO PURCHASE

 

The obligation of the PURCHASERS hereunder to purchase the Shares is subject to
the satisfaction, at or before the acceptance by SELLER of PURCHASERS’
subscription for Shares, of each of the following conditions (in addition to any
other conditions precedent elsewhere in this Agreement), provided that these
conditions are for the benefit of the PURCHASERS acquiring Shares and may be
waived by the PURCHASERS, collectively, at any time in their sole discretion:

 

6.1              SELLER shall have executed this Agreement and all exhibits
hereto and delivered the same to the PURCHASERS.

 

6.2              SELLER shall have delivered to the transfer agent for the
Common Stock issuance instructions and all other documents required by such
transfer agent to issue by direct registration in book-entry form in PURCHASERS’
name the number of Shares that each PURCHASER is purchasing.

 

6.3              The representations and warranties of SELLER shall be true and
correct in all material respects as of the date when made and as of SELLER’s
acceptance of PURCHASERS’ subscription for Shares as though made at that time
(except for representations and warranties that speak as of a specific date,
which shall be true and correct as of such specific date) and SELLER shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by SELLER at or prior to acceptance of such subscription.

 

ARTICLE 7
MISCELLANEOUS

 

7.1              Entire Agreement. This Agreement sets forth the entire
agreement and understanding of the parties hereto with respect to the
transactions contemplated hereby, and supersedes all prior agreements,
arrangements and understandings related to the subject matter hereof. No
understanding, promise, inducement, statement of intention, representation,
warranty, covenant or condition, written or oral, express or implied, whether by
statute or otherwise, has been made by any party hereto which is not embodied in
this Agreement or the written statements, certificates, or other documents
delivered pursuant hereto or in connection with the transactions contemplated
hereby, and no party hereto shall be bound by or liable for any alleged
understanding, promise, inducement, statement, representation, warranty,
covenant or condition not so set forth.

 

7.2              Waiver and Amendment. Any term of this Agreement may be
amended, terminated or waived only with the written consent of SELLER and
PURCHASER.

 

7.3              Notices. All notices provided for in this Agreement shall be in
writing signed by the party giving such notice, and delivered personally or sent
by overnight courier or sent by registered or certified mail (air mail if
overseas), return receipt requested, electronic mail or facsimile transmission.
Notices shall be deemed to have been received on the date of personal delivery,
electronic mail, facsimile transmission, or if sent by overnight courier or
messenger, shall be deemed to have been received on the next delivery day after
deposit with the courier, or if sent by certified or registered mail, return
receipt requested, shall be deemed to have been received on the third business
day after the date of mailing. Notices shall be sent to the addresses set forth
opposite to each parties’ signature below.

 



-13-

 

 

7.4              Arbitration. If a dispute or claim shall arise with respect to
any of the terms or provisions of this Agreement, or with respect to the
performance by either of the parties under this Agreement, then either party
may, by notice as herein provided, require that the dispute be submitted under
the Commercial Arbitration Rules of the American Arbitration Association to an
arbitrator in good standing with the American Arbitration Association within
thirty (30) days after such notice is given. The written decision of the single
arbitrator ultimately appointed by or for both parties shall be binding and
conclusive on the parties. Judgment may be entered on such written decision by
the single arbitrator in any court having jurisdiction and the parties consent
to the jurisdiction of the State of California for this purpose. Any arbitration
undertaken pursuant to the terms of this section shall occur in a venue
determined by the SELLER.

 

7.5              Choice of Law and Venue. This Agreement and the rights of the
parties hereunder shall be governed by and construed in accordance with the laws
of the State of California including all matters of construction, validity,
performance, and enforcement and without giving effect to the principles of
conflict of laws. Any action brought by any party hereto shall be brought in a
venue determined by the SELLER.

 

7.6              Jurisdiction. The parties submit to the jurisdiction of the
Courts of the State of California, County of San Diego, or a Federal Court
empaneled in the State of California, Southern District, for the resolution of
all legal disputes arising under the terms of this Agreement, including, but not
limited to, enforcement of any arbitration award.

 

7.7              Counterparts. This Agreement may be executed electronically or
via facsimile and in one or more counterparts, each of which shall be deemed an
original, but all of which shall together constitute one and the same
instrument.

 

7.8              Attorneys’ Fees. Except as otherwise provided herein, if a
dispute should arise between the parties including, but not limited to
arbitration, the prevailing party shall be reimbursed by the non-prevailing
party for all reasonable expenses incurred in resolving such dispute, including
reasonable attorneys’ fees exclusive of such amount of attorneys’ fees as shall
be a premium for result or for risk of loss under a contingency fee arrangement.

 

7.9              Taxes. Any income taxes required to be paid in connection with
the Closing hereunder, shall be borne by the party required to make such
payment.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-14-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

 

GUARDION HEALTH SCIENCES, INC.  

Address for Notice:

 

15150 Avenue of Science, Suite 200

By: /Michael Favish/   San Diego, CA  92128   Name: Michael Favish       Title:
Chief Executive Officer    

 

 

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

-15-

 

 

[PURCHASER SIGNATURE PAGE TO GUARDION HEALTH SCIENCES, INC.
STOCK PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Stock Purchase Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.

 

Name of Purchaser: Digital Grid (Hong Kong) Technology Co., Limited

 

Signature of Authorized Signatory of Purchaser: /He Zhitao/

 

Name of Authorized Signatory: He Zhitao

 

Title of Authorized Signatory: CEO/ President

 

Email Address of Authorized Signatory: ***

 

Facsimile Number of Authorized Signatory: ***

 

Address for Notice to Purchaser:

 

Recipient: Mr. Cai Ke

 

17 Floor Lianluo Building, Wangjing Street 10th Yuan

 

Chaoyang District, Beijing, P.R. China

 

Address for Delivery of Shares to Purchaser (if not same as address for notice):

 

Recipient: Mr. Cai Ke

 

17 Floor Lianluo Building, Wangjing Street 10th Yuan

 

Chaoyang District, Beijing, P.R. China

 

Purchaser’s Residential Address (if not the same as the address for notice):

 

***

 

***

 

***

 


Subscription Amount: $3,500,000.85

 

Shares of Common Stock: 3043479

 

EIN Number: N/A

 



-16-

 

 

[PURCHASER SIGNATURE PAGE TO GUARDION HEALTH SCIENCES, INC.
STOCK PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Stock Purchase Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.

 

Name of Purchaser: Lianluo Smart Ltd.

 

Signature of Authorized Signatory of Purchaser: /He Zhitao/

 

Name of Authorized Signatory: He Zhitao

 

Title of Authorized Signatory: CEO/ President

 

Email Address of Authorized Signatory: ***

 

Facsimile Number of Authorized Signatory: ***

 

Address for Notice to Purchaser:

 

Recipient: Mr. Cai Ke

 

17 Floor Lianluo Building, Wangjing Street 10th Yuan

 

Chaoyang District, Beijing, P.R. China

 

Address for Delivery of Shares to Purchaser (if not same as address for notice):

 

Recipient: Mr. Cai Ke

 

17 Floor Lianluo Building, Wangjing Street 10th Yuan

 

Chaoyang District, Beijing, P.R. China

 

Purchaser’s Residential Address (if not the same as the address for notice):

 

***

 

***

 

***

 


Subscription Amount: $1,500,000.20

 

Shares of Common Stock: 1304348

 

EIN Number: N/A

 



-17-

 



 

Exhibit A

 

GUARDION HEALTH SCIENCES, INC.

 

Selling Stockholder Notice and Questionnaire

 

The undersigned (the “Selling Stockholder”) beneficial owner of common stock
(the “Registrable Securities”) of GUARDION HEALTH SCIENCES, INC. (the
“Company”), understands that the Company has filed or intends to file with the
Securities and Exchange Commission (the “Commission”) a registration statement
(the “Registration Statement”) for the registration and resale under Rule 415 of
the Securities Act of 1933, as amended (the “Securities Act”), of the
Registrable Securities.

 

Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statement and the related
prospectus.

 

NOTICE

 

The undersigned beneficial owner (the “Selling Stockholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.

 

-18-

 

 

Exhibit B

 

Investment Representations. In connection with the acquisition of the Shares,
PURCHASER represents to SELLER the following:

 

Not a “U.S. Person”. PURCHASER is not a “U.S. Person” as defined in Rule 902 of
Regulation S promulgated under the Securities Act of 1933, as amended (the
“Securities Act”), and was not organized under the laws of any United States
jurisdiction. At the time the purchase order for this transaction was
originated, PURCHASER was outside the United States.

 

Intent. PURCHASER is purchasing the Shares solely for investment purposes, for
the PURCHASER’s own account and not for the account or benefit of any U.S.
Person, and not with a view towards the distribution or dissemination thereof
and PURCHASER has no present arrangement to sell the Shares to or through any
person or entity. PURCHASER understands that the Shares must be held
indefinitely unless such the Shares are resold in accordance with the provisions
of Regulation S, are subsequently registered under the Securities Act or an
exemption from registration is available.

 

Restrictions on Transfer. PURCHASER understands that the Shares are being
offered in a transaction not involving a public offering in the United States
within the meaning of the Securities Act. The Shares have not been registered
under the Securities Act, and, if in the future PURCHASER decides to offer,
resell, pledge or otherwise transfer the Shares, such Shares may be offered,
resold, pledged or otherwise transferred only (i) pursuant to an effective
registration statement filed under the Securities Act, (ii) to a non-U.S. Person
in an offshore transaction in accordance with Rule 903 or Rule 904 of Regulation
S of the Securities Act, (iii) pursuant to the resale limitations set forth in
Rule 905 of Regulation S, (iv) pursuant to an exemption from registration under
the Securities Act provided by Rule 144 thereunder (if available), or (v)
pursuant to any other exemption from the registration requirements of the
Securities Act, and in each case in accordance with any applicable securities
laws of any state of the United States or any other jurisdiction. PURCHASER
acknowledges, agrees and covenants that it will not engage in hedging
transactions with regard to the Shares prior to the expiration of the
distribution compliance period specified in Rule 903 of Regulation S promulgated
under the Securities Act, unless in compliance with the Securities Act.
PURCHASER agrees that if any transfer of its Shares or any interest therein is
proposed to be made, as a condition precedent to any such transfer, PURCHASER
may be required to deliver to SELLER an opinion of counsel satisfactory to
SELLER. Absent registration or another exemption from registration, PURCHASER
agrees that it will not resell the securities constituting the Shares to U.S.
Persons or within the United States.

 

Sophisticated Investor.

 

PURCHASER is sophisticated in financial matters and is able to evaluate the
risks and benefits of the investment in the Shares.

 



-19-

 

 

PURCHASER is able to bear the economic risk of its investment in the Shares for
an indefinite period of time because none of the Shares have been registered
under the Securities Act and therefore cannot be sold unless subsequently
registered under the Securities Act or an exemption from such registration is
available.

 

Independent Investigation. PURCHASER, in making the decision to purchase the
Shares, has relied upon an independent investigation of SELLER and has not
relied upon any information or representations made by any third parties or upon
any oral or written representations or assurances from SELLER, its officers,
directors or employees or any other representatives or agents of SELLER, other
than as set forth in this Agreement. PURCHASER is familiar with the business,
operations and financial condition of SELLER and has had an opportunity to ask
questions of, and receive answers from, SELLER’s officers and directors
concerning SELLER and the terms and conditions of the offering of the Shares and
has had full access to such other information concerning SELLER as the PURCHASER
has requested.

 

Authority. This Agreement has been validly authorized, executed and delivered by
PURCHASER and is a valid and binding agreement enforceable in accordance with
its terms, subject to the general principles of equity and to bankruptcy or
other laws affecting the enforcement of creditors’ rights generally. The
execution, delivery and performance of this Agreement by PURCHASER does not and
will not conflict with, violate or cause a breach of any agreement, contract or
instrument to which PURCHASER is a party.

 

No Legal Advice from Company or its Legal Counsel. PURCHASER acknowledges that
it has had the opportunity to review this Agreement and the transactions
contemplated by this Agreement and the other agreements entered into between the
parties hereto with PURCHASER’s own legal counsel and investment and tax
advisors. Except for any statements or representations of SELLER made in this
Agreement and the other agreements entered into between the parties hereto,
PURCHASER is relying solely on such counsel and advisors and not on any
statements or representations of SELLER or any of its representatives or agents
or legal counsel for legal, tax or investment advice with respect to this
investment, the transactions contemplated by this Agreement or the securities
laws of any jurisdiction.

 

Reliance on Representations and Warranties. PURCHASER understands that the
Shares are being offered and sold to PURCHASER in reliance on specific
provisions of United States federal securities laws and that SELLER is relying
upon the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of PURCHASER set forth in this Agreement in
order to determine the applicability of such provisions.

 

No Advertisements. PURCHASER is not subscribing for the Shares as a result of or
subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine, or similar media or broadcast over
television or radio, or presented at any seminar or meeting. PURCHASER
acknowledges and agrees that neither SELLER, any of its respective affiliates
nor any person acting on behalf of any of the foregoing made any “directed
selling efforts” as defined in Rule 902 of Regulation S promulgated under the
Securities Act in the United States.

 



-20-

 

 

Legend. PURCHASER acknowledges and agrees that the Shares shall bear restricted
legends, in the form and substance as set forth in this Agreement, prohibiting
the offer, sale, pledge or transfer of the securities, except (i) pursuant to an
effective registration statement filed under the Securities Act, (ii) in
accordance with the applicable provisions of Regulation S, promulgated under the
Securities Act, (iii) pursuant to an exemption from registration provided by
Rule 144 under the Securities Act (if available), and (iv) pursuant to any other
exemption from the registration requirements of the Securities Act.

 

Restrictive Legends. In order to reflect the restrictions on the disposition of
the Shares, the stock certificates for the Shares will be endorsed with
restrictive legends, including the following or such other appropriate legends:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT (A) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT FILED UNDER THE ACT, (B) TO A NON U.S. PERSON IN AN
OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904 OF REGULATION S
UNDER THE ACT, (C) PURSUANT TO THE RESALE LIMITATIONS SET FORTH IN RULE 905 OF
REGULATION S UNDER THE ACT, (D) PURSUANT TO AN EXEMPTION FROM REGISTRATION
PROVIDED BY RULE 144 UNDER THE ACT (IF AVAILABLE), OR (E) PURSUANT TO ANY OTHER
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT, IN EACH CASE IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER JURISDICTION.”

 

If required by the authorities of any state in connection with the issuance of
the Shares, the legend or legends required by such state authorities shall also
be endorsed on all such certificates.

 



-21-

 